PER CURIAM.
The resolution of factual conflicts by a trial judge in a nonjury case will not be set aside on review unless totally unsupported by competent substantial evidence. Laufer v. Norma Fashions, Inc., 418 So.2d 437 (Fla. 3d DCA 1982); Green v. Hartley Realty Corp., 416 So.2d 50 (Fla. 3d DCA 1982); Oceanic International Corp. v. Lantana Boatyard, 402 So.2d 507 (Fla. 4th DCA 1981). There is substantial record evidence, although conflicting, to support the findings on both the complaint and the counterclaim.
Affirmed.